DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

                                                    Claim Objections
Claims 16 and 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 16 and 19 have not been further treated on the merits.
For Applicant’s convenience, the following examples of acceptable and unacceptable multiple dependent claim wording are provided:
A. Acceptable Multiple Dependent Claim Wording
Claim 5. A gadget according to claims 3 or 4, further comprising ---
Claim 5. A gadget as in any one of the preceding claims, in which ---
Claim 5. A gadget as in any one of claims 1, 2, and 3, in which ---
Claim 3. A gadget as in either claim 1 or claim 2, further comprising ---

Claim 16. A gadget as in claims 1, 7, 12, or 15, further comprising ---
Claim 5. A gadget as in any of the preceding claims, in which ---
Claim 8. A gadget as in one of claims 4-7, in which ---
Claim 5. A gadget as in any preceding claim, in       which ---
Claim 10. A gadget as in any of claims 1-3 or 7-9, in which ---
Claim 11. A gadget as in any one of claims 1, 2, or 7-10 inclusive, in which ---

B. Unacceptable Multiple Dependent Claim Wording
1. Claim Does Not Refer Back in the Alternative Only
Claim 5. A gadget according to claim 3 and 4, further comprising ---
Claim 9. A gadget according to claims 1-3, in which ---
Claim 9. A gadget as in claims 1 or 2 and 7 or 8,   which ---
Claim 6. A gadget as in the preceding claims in which ---
Claim 6. A gadget as in claims 1, 2, 3, 4 and/or 5, in which ---
Claim 10. A gadget as in claims 1-3 or 7-9, in which ---

2. Claim Does Not Refer to a Preceding Claim
Claim 3. A gadget as in any of the following claims, in which ---
Claim 5. A gadget as in either claim 6 or claim 8, in which ---

3. Reference to Two Sets of Claims to Different Features
Claim 9. A gadget as in claim 1 or 4 made by the process of claims 5, 6, 7, or 8, in
which ---
4. Reference Back to Another Multiple Dependent Claim
Claim 8. A gadget as in claim 5 (claim 5 is a multiple dependent claim) or claim 7, in
which ---

                                          
            

 The use of parentheses around the claim language “long code or short code or toll free or local or vanity or non-vanity” (Claim 1) is confusing because it raises the question as to which term is required by the claim. The Examiner recommends to avoid using parentheses unless they are reference characters.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The preamble of claim 1 indicates that the claim is directed to a method, however, in the body of the claim, “a database” and “a processing server” are recited as structure. A single claim that claims both an apparatus and the method steps of using the apparatus is indefinite. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). These claims do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it) and accordingly are rejected as vague and indefinite under § 112, 


Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                                                                                          
Claim 1 is rejected under 35 U.S.C. 101 because each of said claims includes two statutory classes of invention: an apparatus and a process.
It must be clear from the wording of a claim that it is drawn to one or the other of mutually exclusive statutory classes of invention. A process is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. Ex parte Lyell at 1552. Apparatus claims that contain recitations that positively recite the use of recited structure in a method step are not considered statutory because the claim is bridging two distinct statutory classes on invention. 

Claim Objections
Claims 6-8 recite excessive alternative limitations which makes them confusing. It is not clear which particular limitations have to be considered. 
For the purpose of examination, Examiner interprets the following claims as:
Claim 4. The method defined by claim 1 wherein end user needs to do one time changeable setup of user profile, to use a default/preset payment method.

Claim 7. The method defined by claim 1, wherein end user with user profile can order from default store location associated with assigned phone number by sending text/SMS to assigned phone number, with at least one or plurality of default store location's menu item ids.
Claim 8. The method defined by claim 1 wherein, end user with user profile can order store menu item ids at any other store location other than the default store location for the assigned phone number, using the preset payment method defined in the user profile by sending a text to such assigned phone number to such store location, with at least one or plurality of such store location's menu item ids.
Claim 11. The method defined by claim 1 wherein, the order information is sent back to end user for approval in text or SMS with order number, order amount, optional order ready time and a URL/s (or shortened URL/s) of web page with all order pertinent details in same text/SMS message, end user can reply back with text/SMS of user customizable confirmation word/code to assigned phone number. 
Claim 12. The method defined by claim 1 wherein, end user can text a designated keyword "menu" or other defined keyword to assigned phone number, to retrieve menu of products and services of the default store location set in user profile for that assigned phone number. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neighman et al. (US 20140279094) in view of Atikoglu et al. (US 20170169402).
Claim 1. Neighman et al. (Neighman) teaches a computer-implemented method for conducting cardless payment transactions using a mobile device, the method comprises of: 
database of at least one or plurality of text enabled phone numbers (long code or short code or toll free or local or vanity or non-vanity) [0023], and 

a phone number from such database is assigned to at least one business entity with at least one or plurality of store locations, or is assigned to group or chain of business entities each with at least one or plurality of store locations, all business entities and their store locations to which such phone number is assigned to, conduct similar business activities or are in the same business industry [0028], and 
a processing server hosts the database of at least one or plurality of such assignable or assigned phone numbers, and the database of business entities with at least one or plurality of store locations to which such phone numbers are assigned to, and the processing server is connected to Text Messaging server or Text Messaging service provider by means of APIs or other interfaces to receive texts or SMS from and sends out texts or SMS through Text Messaging server or Text Messaging service provider [0028], [0070], and 
such processing server is also connected to SIP trunk provider for voice orders [0069] (“auditory feedback”, “acoustic, speech input”), and 
such processing server also hosts the end user profile and end user details, relationships between end user and one or plurality of such assigned phone numbers, business entities and their store locations, end user preset payment method to one or plurality of business entities and their store locations [0020], [0021], and 

processing server, identifies the assigned phone number, identifies business entity and store location ordered from, identifies the end user and items that end user ordered, and sends text or SMS to end user with order information and ask for approval or confirmation in text or text and web URL/s in single text or SMS [0037], [0044], and 
end user pays the order amount at store or approves or confirms by sending designated text/SMS message to the same assigned phone number or clicks the URL provided for approval or approves on web page retrieved from the URL sent to the end user within stipulated time to allow processing server to process payment using preset payment method [0038].
 Neighman does not explicitly teach routing the approved and paid order to the identified store, and picking up the order from the store or delivering the order to the user’s predefined address. 
Atikoglu et al. (Atikoglu) teaches a computer-implemented method of ordering products using a mobile device including receiving customer order, analyzing goods/services in order and authorizing payment (Fig. 11). The retail server may receive the address of the customer location where purchased items are to be delivered. Alternatively, the retail server may receive a customer selection of a store at which the customer desires to pick-up the order [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neighman to include routing the approved 
Neighman does not explicitly teach sending a receipt to the user’s mobile device as text or in an email message.
Atikoglu teaches said method wherein once payment has been accepted, an electronic receipt may be generated. The electronic receipt may be sent to the customer control unit (and stored within the app) and/or sent to the mobile device, e.g., in an email message sent to an email address associated (and stored within) the customer account and/or stored in the customer account in the database [0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neighman to include sending a receipt to the user’s mobile device as text or in an email message, as disclosed in Atikoglu, because it would provide convenience to the customer since the electronic receipt on the personal digital device is not lost as easily as a paper receipt. Further, the electronic receipt does not degrade over time, and cannot be smudged or smeared as printed receipts can.
Claim 4. Neighman teaches said method wherein end user needs to do one time changeable setup of user profile, to use a default/preset payment method, or to create and order customized items, products or services derived from the assigned phone number's store location's menu items, by filling in a web form, with information such as name, address, credit card or other electronic payment method/option, PIN (Personal 
Claim 5. Neighman teaches said method wherein the web form can be accessed by end user on web, or mobile app or by sending a text/SMS to the assigned phone number with a specific keyword provided by a store location, or by sending a text/SMS order for items at any one of the store locations associated with the assigned phone number, and clicking on link or URL (or shortened URL) received in response text message supplied back by processing server to the end user's text enabled and internet ready device, in response to the initial keyword, or text/SMS order sent by end user [0069]. 
Claim 7. Neighman teaches said method, wherein end user with user profile can order from default store location associated with assigned phone number by sending text/SMS to assigned phone number, with at least one or plurality of default store location's menu item ids, or at least one or plurality of default store location's user customized item ids or labels or names, or at least one or plurality of mix of default store location's menu and/or default store location's user customized item ids or labels or names separated by comma ",", or any other defined separator symbol [0044]. 
Claim 8. Neighman teaches said method wherein, end user with user profile can order store menu item ids at any other store location other than the default store location for the assigned phone number, using the preset payment method defined in the user profile by sending a text to such assigned phone number to such store location, 
Claim 9. Atikoglu teaches said method wherein, end user can order multiples of same item id by prefixing the item id with quantity followed by designated symbol "*", or any other defined symbol (Fig. 12). The motivation to combine Neighman and Atikoglu would be to avoid data entry errors.
Claim 10. Neighman teaches said method wherein, each store location has a customizable corresponding store id, which can be numeric or alpha numeric [0044]. 
Claim 11. Neighman teaches said method wherein, the order information is sent back to end user for approval in text or SMS with order number, order amount, optional order ready time and a URL/s (or shortened URL/s) of web page with all order pertinent details in same text/SMS message, end user can reply back with text/SMS of user customizable confirmation word/code to assigned phone number, or click on the supplied URL for approval or click the supplied URL and change the order and approve the changed order by specific instructed and defined actions on the URL web page [0069]. 
Claim 12. Neighman teaches said method wherein, end user can text a designated keyword "menu" or other defined keyword to assigned phone number, to retrieve menu of products and services of the default store location set in user profile for 
Claim 13. Neighman teaches said method wherein, end user can text a designated keyword "menu" or other defined keyword followed by designated symbol "@", or other defined symbol, followed by the store id for that store location to assigned phone number of that store location, to retrieve menu of products and services of the store location other than default store location for that assigned phone number set in user profile, as a response text which includes a URL (or shortened URL) of web page listing menu of that store location's item ids and user's customized item ids for that store location for the assigned phone number along with description and pricing of each item id [0044], [0036]. 
Claim 14. Neighman teaches said method wherein, end user can pay the default store location set in user profile for an assigned phone number, using preset payment method by sending a text/SMS to assigned phone number for that store location, with designated symbol "$", or any other defined symbol, followed by the amount to be paid to the default store location [0036]. 
Claim 15. Atkiglu teaches said method wherein, end user can pay the store location other than default store location for an assigned phone number, using preset payment method by sending a text/SMS to store location's assigned phone number with designated symbol "$", or any other defined symbol, followed by the amount to be paid to the store location followed by designated symbol "@", or other defined symbol, 
Claim 20. Neighman teaches said method wherein, end user can interact with participating business entities or store locations of an assigned phone number by sending a text/SMS message with a zip code to such assigned phone number from text enabled and internet ready device [0044]. 
Claim 22. Neighman teaches said method wherein, end users with user profiles are only allowed to complete the order or request the services, or transmit user information to a store for specific order or service, for such order completion end user needs to provide the end user's phone number and PIN at designated stage in ordering or request process [0028]. 


Claims 2, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neighman and Atikoglu, as applied to claim 1, in view of Official Notice.
Claim 2. The combination of Neighman and Atikoglu teaches all the limitations of claim 2 except wherein end user or user does not need to do one time initial setup of user profile, if the user does not want to pay with preset payment method. 
Official Notice is taken that it is old and well known to pay for on-line purchases without opening an account and paying with no preset payment method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Neighman and Atikoglu 
Claim 17. The combination of Neighman and Atikoglu teaches all the limitations of claim 17 except wherein the end user can reserve a table or appointment for service at the default store location set in user profile for an assigned phone number, by sending a text/SMS to such assigned phone number with designated keyword "table" or "appoint", or any other defined keyword. 
Official Notice is taken that it is old and well known to request appointments for service at the designated stores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Neighman and Atikoglu to include the end user can reserve a table or appointment for service at the default store location set in user profile for an assigned phone number, by sending a text/SMS to such assigned phone number with designated keyword "table" or "appoint", or any other defined keyword, to provide convenience to the customer.
Claim 18. Same reasoning applied to claim 18.
Claim 21. The combination of Neighman and Atikoglu teaches all the limitations of claim 21 except end user's device will receive a text/SMS message with URL (or short URL). 
Official Notice is taken that it is old and well known to include URLs in text/SMS messages. It would have been obvious to one of ordinary skill in the art before the .


Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625